Citation Nr: 0638206	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-14 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
cervical stenosis, status-post fusion with radiculopathy on 
the right, currently evaluated as 60 percent disabling.  

2.  Entitlement to an increased disability rating for 
degenerative disc disease of the lumbar spine at L5-S1, 
currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased disability rating for 
headaches, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to November 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  

In September 2003, the RO denied the claim of entitlement to 
an increased rating for cervical spine stenosis, status-post 
fusion with radiculopathy on the right, evaluated as 60 
percent disabling.  The RO also denied the claims of 
entitlement to an increased rating for headaches, evaluated 
as 30 percent disabling and degenerative disc disease of the 
lumbar spine at L5-S1 (previously chronic low back pan), 
evaluated as 20 percent disabling.  These claims are properly 
before the Board, as the veteran filed a timely Notice of 
Disagreement (NOD) and Substantive Appeal.  

In September 2003, the RO also granted the claim of 
entitlement to an increased rating for the service-connected 
right knee disability, chondromalacia patellae with lateral 
patellar tracking, status-post arthroscopy and assigned a 10 
percent disability rating, with an effective date of June 
2003.  The veteran did not appeal the assigned rating for the 
service-connected right knee disability.  Accordingly, this 
issue is not currently on appeal before the Board.  


FINDINGS OF FACT

1.  The service-connected cervical spine disability is 
manifested by radiating right arm pain, right arm weakness, 
right hand numbness, and limitation of motion accompanied by 
pain.  

2.  The service-connected disability of degenerative disc 
disease of the lumbar spine, at L5-S1, is manifested by 
severe limited range of motion due to pain and tenderness in 
the lumbar region.  

3.  The veteran's service-connected headaches more nearly 
approximate the criteria for migraine with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased rating for 
the disability of cervical spine stenosis, status-post fusion 
with radiculopathy on the right, currently evaluated as 60 
percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.71a, 
Diagnostic Codes 5285, 5286, 5287, 5290, 5293 (Prior to 
September 26, 2003), Diagnostic Codes 5235-5243, General 
Rating Formula for Disease and Injuries of the Spine 
(effective September 26, 2003) (2006).  

2.  The criteria for a 40 percent rating for degenerative 
disc disease of the lumbar spine, at L5-S1 have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.14, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(effective prior to September 26, 2003), and Diagnostic Codes 
5235-5243, General Rating Formula for Disease and Injuries of 
the Spine (effective September 26, 2003) (2006).  

3.  The criteria for a rating in excess of 30 percent for 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic 
Code 8100 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Statutory Duties to Notify and Assist

After VA receives the veteran's claim for VA compensation 
benefits VA must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  This notice should be provided prior 
to the initial unfavorable RO decision.  Pelegrini, supra.  

In July 2003, prior to the RO's initial unfavorable decision, 
the veteran was provided with correspondence (notice letter) 
that properly notified him of the information required under 
38 U.S.C. § 5103 and 38 C.F.R. § 3.159(b).  In view of the 
foregoing, the Board finds that there is no defect with 
respect to the timing of the July 2003 notice letter.  

In Dingess v. Nicholson 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
upon receipt of an application for a service-connection 
claim, VA must inform the veteran that a disability rating 
and an effective date will be assigned if benefits are 
awarded.  In the present appeal, the veteran was provided 
with notice of the type of information and evidence that is 
necessary to substantiate the claims of entitlement to 
increased ratings; however, he was not provided with notice 
of the requirements regarding the assignment of an effective 
date in the event that the claims are granted.  

Because the Board is denying the claims of increased ratings 
for the cervical spine and for headaches, an effective date 
will not be assigned, so there can be no possibility of any 
prejudice to the veteran as a result of VA's failure to 
provide the notice requirements outlined in Dingess.  

In the discussion below, the Board has granted an increased 
rating to 40 percent for the service-connected back disorder.  
The agency of original jurisdiction will be responsible for 
addressing any VCAA notice defect with respect to the 
effective date element when effectuating the award.  
Therefore, the Board finds that the veteran has not been 
prejudiced in the Board's favorable adjudication of his 
appeal.  See Dingess v. Nicholson,  19 Vet. App. 473 (2006). 

The Board initially concludes that the discussions contained 
in the July 2003 notice letter satisfied VA's duty to notify.  
For example, the veteran was specifically informed of the 
evidence necessary to substantiate the claims; he was 
informed of the responsibilities imposed upon him and VA 
during the claims process; he was informed of the evidence 
that VA received in connection with the claims; and he was 
informed of where to send the information and how to contact 
VA if he had questions or needed assistance.  The veteran was 
also informed of the efforts that VA would make to assist him 
in obtaining evidence necessary to substantiate the claims.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was also 
told, in essence, to submit all evidence he had in his 
possession that were relevant to his claims.

The Board also concludes that VA satisfied the duty to assist 
the veteran.  The RO assisted the veteran in obtaining VA 
medical treatment records, as well as the fee-based VA 
examination report and associated radiology report, and 
associated the records with the veteran's claims file.  Note 
that the veteran has not identified any additional evidence 
pertinent to the claims and there are no additional available 
records to obtain.  In view of the foregoing, VA's duty to 
assist the veteran has also been satisfied.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  



II.  Analysis

The veteran maintains that the service-connected cervical 
spine disability is more than 60 percent disabling.  He 
asserts that the disability causes radiating pain in the area 
of the back of the head, at the point where the spine 
connects to the skill, and causes waves in the area of the 
temple.  He also asserts that he experiences muscle spasms 
which are attributable to the cervical spine disability.  
(See the November 2003 statement attached to the Notice of 
Disagreement.)

The veteran also maintains that the service-connected lumbar 
spine disability is more than 20 percent disabling.  He 
asserts that he experiences stabbing pains in his back upon 
bending.  He complains of muscle spasms in the lower back.  
(See the November 2003 statement attached to the Notice of 
Disagreement.)  Additionally, the veteran maintains that his 
headaches are more than 30 percent disabling and maintains 
that his headaches are now constant.  (See the veteran's 
statement in support of the claims, dated in July 2003.)

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  In general, 
disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practically be 
determined, the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The Board notes that 
in evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.  

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2006).  

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14 (2006).  

The veteran filed the claims of entitlement to an increased 
ratings in June 2003.  The Board notes that during the 
pendency of the appeal, the regulations for rating the 
disabilities of the spine were amended, effective September 
26, 2003.  The February 2004 Statement of the Case (SOC) 
informed the veteran of the regulatory changes.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise.  However, the 
Federal Circuit overruled Karnas to the extent that it 
indicated that retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Accordingly, the amendments to the regulations at issue in 
the present case cannot be construed to have retroactive 
effect unless their language requires this result.  See 
Kuzma, 341 F.3d at 1328 (citing Landgraf v. USI Film Prods., 
511 U.S. 244 (1994)).  Here, there is no such language in the 
amendments.  

Consequently, the Board has considered whether an increased 
evaluation may be assigned for the service-connected spine 
disabilities under either the old or new revised schedular 
criteria for rating disabilities of the spine.  The Board 
recognizes, however, that application of the newer 
regulations can be no earlier than the effective date of the 
change.  

Entitlement to an Increased Rating for Cervical Stenosis, 
Status-Post Fusion with Radiculopathy on the Right Side, 
Currently Evaluated as 60 Percent Disabling 

The veteran essentially maintains that the service-connected 
disability of cervical stenosis, status-post fusion with 
radiculopathy on the right side is more than 60 percent 
disabling and that he is entitled to the next higher rating 
of 100 percent under the applicable Diagnostic Code.  

The pertinent medical evidence includes VA medical treatment 
records, dated in February 2003; the medical record from 
Southeast X-ray , Inc, dated in July 2003; a fee-based 
examination provided by VA, dated in July 2003; and VA 
medical treatment records, dated from August 2003 to February 
2004.  

The February 2003 VA medical treatment record shows that the 
veteran is assessed as having cervical radiculopathy.  The 
neurological evaluation revealed normal muscle tone, 
strength, and coordination.  The sensory examination is non-
remarkable.  

The veteran underwent a fee-based examination provided by VA 
in July 2003.  The history of the cervical spine disability 
is significant for surgeries and pain in the neck and in the 
arm.  The physical examination of the cervical spine reveals 
pain which radiates into the right arm, but there was no 
evidence of muscle spasm or tenderness.  There was also 
radiculopathy into the right arm and numbness in the right 
hand.  The objective findings included stiffness of the neck 
and weakness of the right arm; grip strength in the right 
hand decreased with numbness of the right pinky and right 
hypothenar.  

The range of motion studies of the neck reveal flexion from 0 
to 10 degrees, extension from 0 to 40 degrees, right lateral 
flexion from 0 to 10 degrees, left lateral flexion from 0 to 
10 degrees, right rotation from 0 to 10 degrees, and left 
rotation from 0 to 20 degrees.  During the whole range of 
motion with initiation of motion, there is moderate pain.  
The examination report states that there was evidence of 
pain, fatigue, weakness, and lack of endurance, but no 
incoordination.  There was no evidence o ankylosis.  

The neurological examination was essentially normal.  The 
veteran was diagnosed as having status-post cervical spine, 
status-post fusion with radiculopathy.  

The July 2003 X-ray report from Southeast X-ray Inc. shows 
that there was no fracture, dislocation or prevertebral soft 
tissue swelling on views of the cervical spine.  The January 
2004 X-ray report shows that the veteran complained of 
persistent pain and that he has status-post anterior cervical 
fusion at C6-7 without acute fracture or significant 
subluxation.  

The Board points out that the veteran is in receipt of a 
maximum 60 percent disability rating for the service-
connected cervical spine disability under Diagnostic Code 
5293, Intervertebral Disc Syndrome (IVDS) (Prior to September 
2002).  However, only the criteria for Diagnostic Code 5293, 
effective beginning September 23, 2002, are applicable to 
this appeal.  

Because the veteran is in receipt of a 60 percent disability 
rating, it follows that the veteran is currently in receipt 
of a disability rating which exceeds the maximum disability 
rating allowed by law under Diagnostic Codes 5287, Ankylosis 
of the Cervical Spine and Diagnostic Code 5290, Limitation of 
Motion of the Cervical Spine.  Accordingly, Diagnostic Codes 
5287, and 5290 are not for application in determining whether 
a higher rating is warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5287, 5290, and 5293 (2003).  

In view of the foregoing evidence, law, and regulations, the 
Board finds that the symptoms attributable to the service-
connected cervical spine disability do not meet the criteria 
for the next higher rating under any applicable Diagnostic 
Code which was in effect prior to September 26, 2003.  For 
example, the Board considered whether the veteran is entitled 
to an incraesed rating under Diagnostic Codes 5285 and 5256.  
In order to assign the next higher rating of 100 percent 
under Diagnostic Codes 5285 and 5286 the medical evidence 
must show that the veteran suffered from residuals of a 
fractured vertebra with cord involvement, bedridden, or 
requiring long leg braces, or that he suffers from complete 
bony fixation of the spine (ankylosis).  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285 and 5286 (2002).  

The record does not reveal evidence of a fractured vertebra 
or ankylosis of the spine.  In fact, the July 2003 fee-based 
examination report shows that while the veteran has limited 
motion of the cervical spine, he nevertheless has motion of 
the spine.  Clearly, if the findings show that the veteran 
has motion of the cervical spine, the spine is not ankylosed.  
The July 2003 X-ray report states that there was no evidence 
of fracture.  Accordingly, the criteria for the next higher 
rating of 100 percent under Diagnostic Codes 5285 and 5286 
are not met.  

Entitlement to the Next Higher Rating Under Diagnostic Code 
5293 (effective September 23, 2002)

The veteran filed his claim for an increased rating in June 
2003.  Effective September 23, 2002, Diagnostic Code 5293 
provided that intervertebral disc syndrome (IVDS) 
(preoperative or postoperative) is evaluated either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  The criteria provide, in pertinent part, that a 
60 percent disability rating is assigned for IVDS manifested 
by incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  

As states above, the veteran is in receipt of a 60 percent 
disability rating for the service-connected cervical spine 
disability under Diagnostic Code 5293.  The Board considers 
Diagnostic Code 5293, effective September 23, 2002 to 
determine whether the criteria for a higher rating are met 
when separate evaluations of the chronic orthopedic and 
neurologic manifestations are combined under 38 C.F.R. 
§ 4.25.  

As stated above, the July 2003 fee-based neurological 
evaluation was essentially normal, with the exception of 
weakness in the right arm, which is attributable to the 
service-connected cervical spine disability.  The report 
notes that this strength in the right hand is decreased.  
There is no evidence to suggest that the decreased strength 
results in impaired function which is at least mild.  The 
examination report states that the veteran is able to brush 
his teeth and cook.  He can vacuum, dress himself and drive a 
car.  

The Board finds that the evidence shows that the veteran does 
not currently suffer from neurologic impairment or neurologic 
manifestations which would warrant a compensable rating under 
any applicable Diagnostic Code utilized in evaluating 
neurological disorders.  See 38 C.F.R. § 4.124a, Diagnostic 
Codes 8000 to 8914 (2006).  The most recent evidence shows 
that neurological examination revealed normal muscle tone, 
strength and coordination.  The sensory examination was 
unremarkable.  The veteran's radiculopathy symptoms consisted 
of some right arm/hand numbness.  This would at most be 
equivalent to mild incomplete paralysis of either the median 
or ulnar nerve, warranting no more than a 10 percent rating.

When the Board combines a 10 rating for neurologic impairment 
with a 30 percent rating based on orthopedic impairment (i.e. 
limitation of motion of the cervical spine), (see 38 C.F.R. 
§ 4.71, Diagnostic Code 5290 (prior to September 26, 2003); 
Diagnostic Code 5237 (Subsequent to September 26, 2003)), the 
combined rating does not result in a rating higher than 60 
percent.  Therefore, the criteria for a rating higher than 60 
percent under Diagnostic Code 5293, based on separate 
evaluations of its chronic orthopedic and neurologic 
manifestations, are not met.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective beginning September 23, 
2002).  


Entitlement to a Higher Rating Under the New Revised Criteria 
(effective beginning September 26, 2003)

Effective September 26, 2003, the General Rating Formula for 
Diseases and Injury of the Spine, Diagnostic Codes 5235 to 
5243, provide that a 100 percent disability rating is 
warranted for unfavorable ankylosis of the entire spine.  The 
range of motion findings reveal limitation of motion of the 
cervical spine; however, there is no evidence to show that he 
suffers from ankylosis of the entire spine.  

After a careful review of the pertinent evidence of record, 
the Board concludes that the service-connected cervical spine 
disability is not manifested by symptoms that meet the 
criteria for the next higher rating under either the old or 
the new revised criteria that pertain to disabilities of the 
cervical spine.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 
5285, 5286, 5287, 5290, 5293 (effective beginning September 
23, 2002) and Diagnostic Codes 5235 to 5243 (2002) (2006).  

The Board finds that the preponderance of the evidence is 
against the claim of entitlement to an increased rating for 
the disability of cervical stenosis, status-post fusion with 
radiculopathy on the right side.  38 U.S.C.A. § 1110 (West 
2002).  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the claim is 
denied.  

Entitlement to an Increased Rating for Degenerative Disc 
Disease of the Lumbar Spine at L5-S1, Currently Evaluated as 
20 Percent Disabling

The veteran essentially maintains that he is entitled to the 
next higher rating for degenerative disc disease of the 
lumbosacral spine at L5-S1.  In the statement attached to the 
November 2003 Notice of Disagreement, the veteran asserts 
that the symptoms attributable to degenerative disc disease 
of the lumbar spine include muscle spasm in the lower back 
and daily discomfort in the leg, similar to what he 
experiences in the right arm.  

Prior to the change in the regulations, under Diagnostic Code 
5292, the criteria provide that a 40 percent disability 
rating is warranted for severe limitation of motion of the 
lumbar spine.  A 20 percent disability rating is assigned for 
moderate limitation of motion of the lumbar spine.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

Under Diagnostic Code 5295, a 40 percent disability rating is 
assigned for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 20 percent 
disability rating is assigned for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

During the pendency of the appeal, the criteria for 
evaluating IVDS were amended.  Under that new revised 
criteria, intervertebral disc syndrome (IVDS) (preoperative 
or postoperative) is evaluated either on the total duration 
of incapacitating episodes over the past 12 months under 
Diagnostic Code 5293, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

Effective September 26, 2003, the General Rating Formula for 
Diseases and Injury of the Spine, Diagnostic Codes 5235 to 
5243, provide that a 50 percent rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
40 percent disability rating is assigned for forward flexion 
of the thoracolumbar spine of 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 20 
percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5242 (2006).  

The revised criteria also provide that for the evaluation of 
IVDS; evaluate IVDS (preoperatively or postoperatively) 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2006).  Several notes 
follow the General Rating Formula for Diseases and Injuries 
of the Spine.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides, in pertinent part, with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is assigned.  A 60 percent rating is 
assigned for IVDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.

The July 2003 fee-based examination report provided by VA 
reveals that the veteran related that he experiences a steady 
stabbing pain in his back during the course of the day and 
that the pain goes into the right thigh down to his knee.  
The report states that the veteran uses a back belt for 
support; his back hurts when he bends, lifts, and moves 
around.  The report shows that on examination of the lumbar 
spine, there was no radiation of pain; there was no evidence 
of muscle spasm, but there was tenderness in the lumbar 
region.  The report states that it is positive at 35 degrees 
with pain in the back.  There was no evidence of 
radiculopathy.  

The range of motion studies reveal flexion from 0 to 40 
degrees, extension from 0 to 5 degrees, right lateral flexion 
from 0 to 10 degrees, left lateral flexion from 0 to 15 
degrees, right rotation from 0 to 10 degrees, and left 
rotation from 0 to 15 degrees.  With the initiation of 
motion, during the whole range of motion there was moderate 
pain in the back.  The examiner stated that there is evidence 
of pain, fatigue, weakness, and lack of endurance, but no 
incoordination.  There was no evidence of ankylosis.  

The neurological examination was essentially normal and most 
of the findings pertained to the cervical spine disability.  
The evaluation of the upper extremities revealed normal motor 
function.  In the lower extremities, sensory function is 
normal.  The objective evidence also revealed very limited 
range of motion due to pain and that the veteran uses a back 
belt daily.  The report shows that the veteran is diagnosed 
as having degenerative disc disease of the lumbar spine at 
L5-S1.  

The VA medical treatment records, dated though January 2004, 
reveal complaints of back pain.  The February 2004 VA medical 
record revealed mild to moderate degenerative disc disease at 
L5-S1 without acute fracture or significant subluxation.  

The veteran is in receipt of service-connected benefits for 
the lumbar spine disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, Limitation of Motion of the Lumbar 
Spine.  The record includes medical findings that meet the 
criteria for the next higher rating of 40 percent under 
Diagnostic Codes 5292.  The July 2003 fee-based examination 
report provided by VA shows that the veteran had forward 
flexion to 40 degrees, which is more consistent with the 
criteria for moderate limitation of motion of the lumbar 
spine.  There is also evidence, however, showing that the 
veteran had extension from 0 to 5 degrees, right lateral 
flexion from 0 to 10 degrees, left lateral flexion from 0 to 
15 degrees, right rotation from 0 to 10 degrees, and left 
rotation from 0 to 15 degrees.  These findings are more 
consistent with symptoms of severe limitation of motion.  
When looking at the range of motion studies overall, the 
Board finds that severe limitation of motion of the lumbar 
spine is demonstrated under the old criteria.  Accordingly, 
the criteria for the next higher rating of 40 percent for 
severe limitation of motion, are met under Diagnostic Codes 
5292 (Prior to September 2003).  



Entitlement to a Disability Rating in Excess of 40 percent 
for Degenerative Disc Disease of the Lumbar Spine at L5-S1

A rating in excess of 40 percent is not warranted.  The Board 
first considers Diagnostic Code 5293 to determine whether the 
criteria for the next higher rating are met when separate 
evaluations of the chronic orthopedic and neurologic 
manifestations are combined under 38 C.F.R. § 4.25.  As 
stated above, the July 2003 neurological evaluation was 
essentially normal, with the exception of weakness in the 
right arm, which is the attributable to the service-connected 
cervical spine disability.  

In this regard, the Board finds that the evidence shows that 
the veteran does not currently suffer from neurologic 
impairment or neurologic manifestations which are 
attributable to the service-connected lumbosacral spine 
disability and which would warrant a compensable rating under 
any applicable Diagnostic Code utilized in evaluating 
neurological disorders.  See 38 C.F.R. § 4.124a, Diagnostic 
Codes 8000 to 8914 (2006).  

When the Board combines a noncompensable rating (0 percent) 
for neurologic impairment with the a 40 percent evaluation 
for the veteran's orthopedic manifestations, the combined 
rating does not result in a rating higher than 40 percent.  
Therefore, the criteria for a rating higher than 40 percent 
under Diagnostic Code 5293, based on separate evaluations of 
its chronic orthopedic and neurologic manifestations, are not 
met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (Prior 
September 26, 2003).  

The Board also considered whether the veteran's symptoms 
attributable to the service-connected lumbar spine disability 
are consistent with the criteria set forth under the 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, General Rating 
Formula for Diseases and Injury of the Spine.  Effective 
September 26, 2003, the next higher rating of 50 percent is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  The July 2003 fee-based examination 
report shows that the veteran had forward flexion from 0 to 
40 degrees; therefore, the entire thoracolumbar spine is not 
ankylosed.  Accordingly, the symptoms attributable to the 
service-connected lumbar spine disability do not meet the 
criteria for the next higher rating of 50 percent under 
Diagnostic Codes 5235 to 5242.  

Note that the old criteria under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 and the new revised criteria under 
38 C.F.R. § 4.71a, Diagnostic Code 5243 provide criteria for 
evaluating IVDS based on the extent to which the veteran 
experiences incapacitating episodes.  The Board finds that 
the evidence does not demonstrate that the veteran has 
suffered from periods of acute signs and symptoms due to 
IVDS, which requires bed rest prescribed by a physician and 
treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5293 Note 1, 5243 Note 1 (2002, 2006).  Accordingly, 
the criteria for a higher under the Diagnostic Codes for IVDS 
are not met.  

After a careful review of the pertinent evidence of record, 
the Board concludes that a rating of 40 percent is warranted 
for the service-connected back disability.  The service-
connected lumbar spine disability, however, is not manifested 
by symptoms that meet the criteria for a rating in excess of 
40 percent under either the old or the new revised criteria 
that pertain to disabilities of the spine.  See 38 C.F.R. 
§§ 4.71a, 4.124a, Diagnostic Codes 5292, 5293, 5295, and 5235 
to 5243 (2002) (2006).  


Entitlement to an Increased Rating for Headaches, Currently 
Evaluated as 30 Percent Disabling

The veteran maintains that he is entitled to the next higher 
rating of 50 percent for headaches.  In the statement 
attached to the November 2003 Notice of Disagreement, the 
veteran asserts that his headaches occur daily and range from 
constant and steady to severe.  

The veteran is in receipt of service-connected benefits for 
headaches.  Conditions which are not specifically listed in 
the rating schedule may be rated by analogy to other 
conditions.  In the instant appeal, the veteran's service-
connected headaches are rated by analogy under Diagnostic 
Code 8100, Migraine.  38 C.F.R. § 4.20.  Under Diagnostic 
Code 8100, a 30 percent disability rating is assigned for 
migraines with characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  
A 50 percent disability rating is assigned for migraines with 
very frequent completely prostrating and prolonged attacks, 
productive of severe economic inadaptability.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2006).  

The February 2003 VA medical record shows that the veteran 
suffers from headaches which are related to neck pains.  

On fee-based examination provided by VA, dated in July 2003, 
the veteran related that he suffered from pain in the head 
almost everyday and the headaches started in the back of the 
head and radiates to the front.  He described his headaches 
as constant and steady and related that he takes about 16 
aspirin tablets a day to get strong relief.  The veteran also 
related that his headaches makes him nauseas and makes him 
sensitive to noise and light.  It is also noted that his 
headaches may prevent him from being able to concentrate.  

The VA medical treatment records, dated through January 2004, 
reveal that the veteran continued to complain of headaches.  

In view of the foregoing evidence, law, and regulations, the 
Board finds that the symptoms attributable to the veteran's 
headaches do not meet the criteria for the next higher rating 
of 50 percent under Diagnostic Code 8100.  The record does 
not reveal evidence of symptoms which are attributable to 
migraine with very frequent completely prostrating and 
prolonged attacks, productive of severe economic 
inadaptability.  See 38 C.F.R. § 4.71a, Diagnostic Code 8100 
(2006).  

The record shows that the veteran took aspirin for relief of 
daily headaches.  There is no evidence, however, of the 
veteran having suffered from prostrating attacks which are 
productive of severe economic inadaptability.  

The Board finds that the preponderance of the evidence is 
against the claim of entitlement to an increased rating for 
headaches, currently evaluated as 30 percent disabling.  38 
U.S.C.A. § 1110 (West 2002).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, 
the claim is denied.  


ORDER

Entitlement to an increased rating for cervical stenosis, 
status-post fusion with radiculopathy on the right side, 
currently evaluated as 60 percent disabling is denied.  

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, at L5-S1, is granted and a 40 
percent disability rating, and no more, is assigned.  

Entitlement to an increased rating for headaches, currently 
evaluated as 30 percent disabling is denied.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


